PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Magarill et al.
Application No. 13/277,199
Filed: 19 Oct 2011
For: MICRODISPLAY-BASED HEAD-UP DISPLAY SYSTEM

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition to revive under 37 CFR 1.137(a), filed                 August 17, 2020.

The petition under 37 CFR 1.137(a) is GRANTED.

The instant application became abandoned for failure to timely file a proper reply to the non-final Office action mailed September 9, 2013. This Office action set a shortened statutory period for reply of three months. No reply having been received, the application became abandoned by operation of law on December 10, 2013. The Office mailed a courtesy Notice of Abandonment on March 20, 2014. Applicant filed a petition to revive under 37 CFR 1.137(a) on May 22, 2020. However, the petition was dismissed in a decision mailed on June 16, 2020. The decision explained that the application had been abandoned for an extended period of time, and requested that Applicant account for the delay in filing the petition. 

With the instant renewed petition, Applicant has satisfactorily explained the delay in filing the initial petition to revive. The other requirements for a grantable petition were previously met on May 22, 2020.

The application is being forwarded to Group Art Unit 2872 for consideration of the Amendment, filed May 22, 2020.

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions